Citation Nr: 0845157	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  99-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.

In October 2006, this matter was remanded by the Board for 
further development.

The appeal is remanded the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

The veteran claims that he has COPD that is related to his 
service.  Specifically, he contends that his COPD is related 
to exposure to methyl ethyl ketone used to remove paint from 
the wings of C-124 aircraft while assigned to the 63rd 
organizational squadron at Hunter Air Force Base (AFB).  
Service personnel records show that he was an aircraft 
mechanic at Hunter AFB from April 1965 to February 1967.

The service medical records are void of findings, complaints, 
symptoms, or diagnoses attributable to COPD.

In March 2007, the veteran was afforded a VA pulmonary 
examination at which time he indicated that while stationed 
at Hunter AFB, he removed paint from the wings of C-124 
aircraft using a paint remover that contained methyl ethyl 
ketone (MEK).  He indicated that there was little or no 
ventilation and that he wore no protective respiratory or 
skin protective equipment.  He performed that duty 
approximately five days a week for approximately six months.  
He complained of dizziness, feeling "high," and losing 
track of time.  He indicated that he had an increased 
shortness of breath upon leaving the base.  After an 
examination, the examiner opined that although the COPD may 
be caused by the veteran's cigarette smoking, it is likely as 
not that his previous prolonged exposure to MEK contributed 
to the air flow limitation.

In an August 2007 supplemental opinion, the examiner further 
opined that it is "as likely as not that the service 
exposure to [MEK] aggravated beyond the natural course of the 
[veteran's] COPD."  However, as there is no objective 
evidence to corroborate the veteran's exposure to MEK or any 
other chemicals during service, the alleged exposure must be 
verified by official service records or other credible 
supporting evidence.  The service personnel records are void 
of evidence of chemical exposure during service.  Therefore, 
a request should be made for copies of the Unit History for 
the 63rd OMS MATS (Operational Maintenance Squadron Military 
Air Transport Service) for any duties that the veteran and 
his unit were assigned within aircraft maintenance at Hunter 
AFB from April 1965 to February 1967, including copies of any 
studies or audits which reveal exposure to chemicals during 
his service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, or any other appropriate service 
department offices, to obtain any records 
of assignments and duties of the veteran's 
unit, the 63rd OMS MATS (Operational 
Maintenance Squadron Military Air 
Transport Service), from April 1965 to 
February 1967.  Also obtain copies of any 
studies or audits performed at Hunter AFB 
from April 1965 to February 1967 relating 
to the use of and exposure to chemicals, 
including methyl ethyl ketone, during the 
removal of paint from the wings of C-124 
aircraft.  All attempts to secure the 
records must be documented in the claims 
folder and a negative response must be 
provided if the records are not available.  
The service department or record custodian 
should be requested to state whether it is 
at least as likely as not that the veteran 
was exposed to methyl ethyl ketone used to 
remove paint from the wings of C-124 
aircraft while assigned to the 63rd 
organizational squadron at Hunter Air 
Force Base.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

